DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application No. 61/379,635, filed Sep. 2, 2010). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, provisional application No. 61/379,635, filed Sep. 2, 2010, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Examiner could not locate the supports for the limitations of the claims from the above identified provisional applications, therefore claims 1-20 are not entitled to the benefit of the identified provisional applications.  If it is not true, Examiner respectful request Applicant to locate the supporting material from the above identified provisional application or from the other prior-filed application, otherwise claims are not entitled to the benefit of the earlier filed applications.
Claims 1-20 supported by U.S. patent application Ser. No. 13/109,974, now U.S. Pat. No. 8,675,529, and therefore, entitled to the benefit of the prior application 13/109,974, filed May 17, 2011.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-9, 12-13 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6 and 14 of U.S. Patent No. 11116020B2 in view of Shoobridge US20020068618A1, hereinafter Shoobridge. 
Current application 17467526 claims 1 and 12
U.S. Patent No. 11116020B2 claim 14
1. A device comprising:
a station module that includes:
a first processor; and
a first non-transitory memory coupled to the first processor that stores a first set of executable instructions; and
an access point module that includes:
a second processor coupled to the first processor; and
a second non-transitory memory coupled to the second processor that stores a second set of executable instructions configured to cause the second processor to:
receive a session request for a wireless communication session with a second device;
based on the session request, provide a wake-up message to the first processor;
establish the wireless communication session with the second device; and
enter a sleep mode after the wireless communication session is established.

12. The device of claim 1, wherein the wireless communication session is a tunneled direct-link setup (TDLS) communication session between the device and the second device.

14. A first device comprising:
a station module configured to:
communicate with a second device via a first wireless link; and
communicate with a third device via a second wireless link;
an interprocess communication link coupled to the station module; and
an access point module coupled to the station module via the interprocess communication link, wherein the access point module is configured to:
receive, via a third wireless link, a tunneled direct-link setup (TDLS) bridge request from the second device associated with communication between the second device and the third device;
based on receiving the TDLS bridge request, provide, over the interprocess communication link, a wake-up message to the station module;
forward a first TDLS setup request from the station module to the second device; and
forward a second TDLS setup request from the station module to the third device, wherein the station module is further configured to bridge communication between the second device and the third device.
It is noted that Pat’020 does not explicitly disclose: enter a sleep mode after the wireless communication session is established.
However, Shoobrige from the same or similar fields of endeavor teaches the use of: enter a sleep mode after the wireless communication session is established (Shoobridge: para. [0008 & 0031] first power system and the central processing system will then enter a low power or sleep mode, while second power system and the radio device maintain a communication connection with the other device). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Shoobridge in the device of Pat’020. One of ordinary skill in the art would be motivated to do so for saving power in a mobile communication device (Shoobridge: para. [0019 & 0007]).
6. The device of claim 1, wherein:
the first set of executable instructions is configured to cause the first processor to provide a setup request to the second processor; and
the instructions that cause the second processor to establish the wireless communication session with the second device include instructions to cause the second processor to provide the setup request to the second device.

2. The method of claim 1, wherein:
the wireless channel is a first wireless channel;
the forwarding of the first TDLS set-up request includes:
receiving, by the emulated AP over the interprocess communication link, the first TDLS set-up request from the station module; and
transmitting, by the emulated AP over the first wireless channel, the first TDLS set-up request to the second device; and
the forwarding of the second TDLS set-up request includes:
receiving, by the emulated AP over the interprocess communication link, the second TDLS set-up request from the station module; and
transmitting, by the emulated AP over a second wireless channel, the first TDLS set-up request to the third device.
7. The device of claim 6, wherein the instructions that cause the second processor to establish the wireless communication session include further instructions to cause the second processor to:
receive a setup response from the second device; and
provide the setup response to the first processor.
3. The method of claim 1 further comprising:
forwarding, by the emulated AP, a first TDLS set-up response from the second device to the station module of the first device; and
forwarding, by the emulated AP, a second TDLS set-up response from the third device to the station module of the first device.
8. The device of claim 7, wherein the first set of executable instructions is configured to cause the first processor to provide a setup confirmation to the second device without using the second processor.
5. The method of claim 3 further comprising:
based on the first TDLS set-up response, transmitting, by the station module, a first TDLS set-up confirmation to the second device; and
based on the second TDLS set-up response, transmitting, by the station module, a second TDLS set-up confirmation to the third device.
9. The device of claim 7, wherein the first set of executable instructions is configured to cause the first processor to provide a setup confirmation to the second device via the second processor.
6. The method of claim 5, wherein the transmitting, by the station module, of the first TDLS set-up confirmation includes the emulated AP forwarding the first TDLS set-up confirmation from the station module to the second device.
13. A method comprising:
receiving, by a first processor of a network device, a session request for a wireless communication session with a second network device;
based on the session request, providing, by the first processor, a wake-up message to a second processor;
establishing, by the first processor, the wireless communication session between the second processor and the second network device; and
thereafter, entering, by the first processor, a sleep mode while the wireless communication session is active.

1. A method comprising:
receiving, by an emulated access point (AP) of a first device, over a wireless channel, a tunneled direct-link setup (TDLS) bridge request from a second device associated with communication between the second device and a third device;
based on the receiving of the TDLS bridge request, transmitting, by the emulated AP, over an interprocess communication link, a wake-up message to a station module of the first device;
forwarding, by the emulated AP, a first TDLS set-up request from the station module of the first device to the second device;
forwarding, by the emulated AP, a second TDLS set-up request from the station module of the first device to the third device; and
causing the station module of the first device to bridge communication between the second device and the third device.
It is noted that Pat’020 does not explicitly disclose: enter a sleep mode after the wireless communication session is established.
However, Shoobrige from the same or similar fields of endeavor teaches the use of: enter a sleep mode after the wireless communication session is established (Shoobridge: para. [0008 & 0031] first power system and the central processing system will then enter a low power or sleep mode, while second power system and the radio device maintain a communication connection with the other device). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Shoobridge in the device of Pat’020. One of ordinary skill in the art would be motivated to do so for saving power in a mobile communication device (Shoobridge: para. [0019 & 0007]).
17. The method of claim 13 wherein the establishing, by the first processor, of the wireless communication session includes:
receiving, from the second processor, a setup request; and
providing the setup request to the second network device.

2. The method of claim 1, wherein:
the wireless channel is a first wireless channel;
the forwarding of the first TDLS set-up request includes:
receiving, by the emulated AP over the interprocess communication link, the first TDLS set-up request from the station module; and
transmitting, by the emulated AP over the first wireless channel, the first TDLS set-up request to the second device; and
the forwarding of the second TDLS set-up request includes:
receiving, by the emulated AP over the interprocess communication link, the second TDLS set-up request from the station module; and
transmitting, by the emulated AP over a second wireless channel, the first TDLS set-up request to the third device.

18. The method of claim 17 wherein the establishing, by the first processor, of the wireless communication session further includes:
receiving, from the second network device, a setup response; and
providing the setup response to the second processor.

3. The method of claim 1 further comprising:
forwarding, by the emulated AP, a first TDLS set-up response from the second device to the station module of the first device; and
forwarding, by the emulated AP, a second TDLS set-up response from the third device to the station module of the first device.

19. The method of claim 18 further comprising providing, by the second processor, a setup confirmation to the second network device without using the first processor.
5. The method of claim 3 further comprising:
based on the first TDLS set-up response, transmitting, by the station module, a first TDLS set-up confirmation to the second device; and
based on the second TDLS set-up response, transmitting, by the station module, a second TDLS set-up confirmation to the third device.

20. The method of claim 18 further comprising providing, by the second processor, a setup confirmation to the second network device via the first processor.
6. The method of claim 5, wherein the transmitting, by the station module, of the first TDLS set-up confirmation includes the emulated AP forwarding the first TDLS set-up confirmation from the station module to the second device.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 11, 13-14, 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer et al. US 20070226351 A1, hereinafter Fischer in view of Shoobridge US20020068618A1, hereinafter Shoobridge. 
Regarding claim 1, Fischer teaches a device (Fischer: Fig. 5 device A  502 includes both AP and STA functionality) comprising:
a station module that includes: a first processor; and a first non-transitory memory coupled to the first processor that stores a first set of executable instructions (Fischer: Fig. 5 para. [0071] Device A 502 includes both AP and STA functionality , then the AP of Device A 502 may be referred to as a subsidiary or secondary AP (“SAP”), where device A includes programming instructions included in processors in para. [0121]); and
an access point module that includes: a second processor coupled to the first processor; and a second non-transitory memory coupled to the second processor that stores a second set of executable instructions configured to cause the second processor (Fischer: Fig. 5 para. [0071] Device A 502 includes both AP and STA functionality , then the AP of Device A 502 may be referred to as a subsidiary or secondary AP (“SAP”), where device A includes programming instructions included in processors in para. [0121]) to:
receive a session request for a wireless communication session with a second device (Fischer: para. [0076 & 0074] The STA of Device B 604 may establish an active TCP session with the STA of Device A 602 that is routed through the AP of Device C, the STA of Device B is then able to establish a session with the AP of Device A 602 utilizing an ordinary STA-AP protocol. para. [0072]  Device A 502 may also operate as a SAP that is associated to and in signal communication with the second STA of Device B 506 via signal path 512. Data stream signals 514 may then be sent from Device A 502 to Device B 506 via signal path 512 utilizing known STA-AP protocols. Para. [0067 & 0016-0018] establishing a direct communication path with the second client network device, wherein the direct communication path is a signal path that does not include the access point device);
based on the session request, provide a wake-up message to the first processor (Fischer: para. [0090] the SAP may schedule any wake times intended for its associated STA to be outside of the expected scheduled times advertised by the primary AP) [0105 & 0018] If the SAP and STA have exchanged TSPECs that include scheduled access, then the SAP will set up a scheduled time during which both the STA and the SAP will be awake and provide this schedule in a SCHEDULE element sent to the STA. Because the SAP advertises itself as being a power save device, the STA recognizes that the SAP will only be awake during the advertised times); 
establish the wireless communication session with the second device (Fischer: para. [0072 & 0076] Device A 502 may also operate as a SAP that is associated to and in signal communication with the second STA of Device B 506 via signal path 512. Data stream signals 514 may then be sent from Device A 502 to Device B 506 via signal path 512 utilizing known STA-AP protocols. Para. [0067 & 0016-0018] establishing a direct communication path with the second client network device, wherein the direct communication path is a signal path that does not include the access point device); and
enter a sleep mode (Fischer: para. [0104] SAP now also has the ability to enter a power saving mode and make transitions from the wake to sleep state and vice versa).
It is noted that Fischer does not explicitly disclose: enter a sleep mode after the wireless communication session is established.
However, Shoobrige from the same or similar fields of endeavor teaches the use of: enter a sleep mode after the wireless communication session is established (Shoobridge: para. [0008 & 0031] first power system and the central processing system will then enter a low power or sleep mode, while second power system and the radio device maintain a communication connection with the other device). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Shoobridge in the device of Fischer. One of ordinary skill in the art would be motivated to do so for saving power in a mobile communication device (Shoobridge: para. [0019 & 0007]). 

Regarding claim 2, Fischer and Shoobridge teach the device of claim 1, wherein the first set of executable instructions includes instructions configured to cause the first processor to exchange data with the second device via the wireless communication session while the second processor is in the sleep mode (Shoobrige: para. [0031] In step 230, the central processor system enters a low power mode, while the radio device remains in normal mode and maintains the communication link. para. [0008] first power system and the central processing system will then enter a low power or sleep mode, while second power system and the radio device maintain a communication connection with the other device). One of ordinary skill in the art would be motivated to do so for saving power in a mobile communication device (Shoobridge: para. [0019 & 0007]).

Regarding claim 5, Fischer and Shoobridge teach the device of claim 1, wherein the second set of executable instructions includes instructions configured to cause the second processor to:
wake from the sleep mode (Fischer: para. [0104] SAP now also has the ability to enter a power saving mode and make transitions from the wake to sleep state and vice versa); and
thereafter, provide a beacon frame to the second device (Fischer: [0078-0082] SAP device may send management action frames of a category “DAS” that are not beacons, but which include all of the fields normally contained within a beacon, in order to announce their presence).

Regarding claim 11, Fischer and Shoobridge teach the device of claim 1 further comprising a wireless network transceiver coupled to the station module and the access point module (Fischer: Fig. 5 and Fig. 6 device A includes, transmitter or receiver para. [0099], and includes both AP and STA functionality).

Regarding claim 13-14 and 16, Fischer and Shoobridge teach all the limitations as discussed in the rejection of claims 1-2 and 5, and therefore method claims 13-14 and 16are rejected using the same rationales.


Claim 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer and Shoobridge as applied to claim 1 above, and further in view of Dwivedi et al. 20120051240, hereinafter Dwivedi.
Regarding claim 10, Fischer and Shoobridge teach the device of claim 1, wherein:
the station module and the access point module (Fischer: Fig. 5 para. [0071] Device A 502 includes both AP and STA functionality , then the AP of Device A 502 may be referred to as a subsidiary or secondary AP (“SAP”), where device A includes programming instructions included in processors in para. [0121]).
It is noted that Fischer and Shoobrige do not explicitly disclose: enter a sleep mode a first wireless network transceiver coupled to the first processor; and a second wireless network transceiver coupled to the second processor that is different from the first wireless network transceiver.
However, Dwivedi from the same or similar fields of endeavor teaches the use of: the station module includes a first wireless network transceiver coupled to the first processor; and a second wireless network transceiver coupled to the second processor that is different from the first wireless network transceiver (Dwivedi: para. [0051 & 0043] and Fig. 1 UT is equipped with antennas, wireless device 302 may also include (not shown) multiple transmitters, multiple receivers, and multiple transceivers which are couple to processor(s), para. [0096 & 0100] and Fig. 3). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Dwivedi in the device of Fischer and Shoobridge. One of ordinary skill in the art would be motivated to do so for provide techniques and apparatus for establishing tunneled direct link setup (TDLS) connections between stations in a wireless local area network (WLAN) (Dwivedi: para. [0032]).

Regarding claim 12, Fischer and Shoobridge teach the device of claim 1, wherein the wireless communication session is a direct-link setup communication session between the device and the second device (Fischer: para. [0016-0018] Direct Link Setup (“DLS”) functionality that allows data transfer to be setup directly between clients).
It is noted that Fischer and Shoobrige do not explicitly disclose: tunneled direct-link setup (TDLS). 
However, Dwivedi from the same or similar fields of endeavor teaches the use of: tunneled direct-link setup (TDLS) (Dwivedi: para. [0054-0058]  discovering STAs 120 a-120 c with which to setup such a direct link is through Tunneled Direct Link Setup (TDLS) discovery). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Dwivedi in the device of Fischer and Shoobridge. One of ordinary skill in the art would be motivated to do so for provide techniques and apparatus for establishing tunneled direct link setup (TDLS) connections between stations in a wireless local area network (WLAN) (Dwivedi: para. [0032]).

Allowable Subject Matter
Claims 3-4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:
Chang et al. US 20110294500 A1 in para. [0061] teaches vehicle gateway generates a wake-up message according to the calling message and sends the wake-up message to the cell phone 800. The Bluetooth communication module 8030 of the cell phone 800 receives the wake-up message and sends the wake-up message to the wake-up module 8020. When the wake-up module 8020 receives the wake-up message, it instructs the control module 802 to control the 3G mobile communication protocol module 8031 to establish a connection between the cell phone 800 and the access point according to the 3G mobile communication protocol.
Das et al. US 20110249571 A1 [0063] teaches proxy device 120 concludes that the paging or other message is intended for client device 130 b, proxy device 120 forwards the paging or other message (or portion thereof) to client device 130 b at point 237. For example, client device 130 b may operate to periodically cycle (e.g., turn on or power up) low power interface 132 b to periodically monitor for messages from proxy device 120 and, during such a cycle, proxy device 120 may communicate the paging or other message (or portion thereof) to client device 130 b, such as via low power interface 122 and low power interface 132 b.
Ramirez et al. US20060262739A1 in para. [0031] teaches communication device, e.g., the controller can obtain, from the primary receiver, information corresponding to availability of one or more access points that are configured to support a wireless short range protocol and then wake up the secondary receiver when access points are available based on this information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468